Citation Nr: 1706116	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-11 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Satilla Regional Medical Center from January 22, 2012, to January 24, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Department of Veterans Affairs (VA) North Florida/South Georgia Department of Veterans Health System.

In his March 2012 substantive appeal, the Veteran requested to testify in a Board videoconference hearing.  The record reflects that a hearing was scheduled for March 2013, but that the Veteran did not appear.  There is no indication in the record that the letter notifying the Veteran of the scheduled hearing was returned by the United States Postal Service as undeliverable.  As neither the Veteran nor his representative has requested to reschedule the hearing, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks payment of or reimbursement for the cost of unauthorized medical expenses incurred from January 22, 2012, through January 24, 2012, at Satilla Regional Medical Center in Waycross, Georgia.  

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2014) and 38 C.F.R. §§ 17.1000-17.1002 (2016).  The United States Court of Appeals for Veterans Claims (Court) has held invalid the VA regulation (38 C.F.R. § 17.1002(f)) which prohibits reimbursement when a health-plan contract covers part of the expenses.  See Staab v. McDonald, 28 Vet. App. 50 (2016) (holding that Congress intended VA to reimburse a Veteran for that portion of expenses not covered by a health-plan contract).  

Here, the sole reason cited for denying the claim was that the Veteran is enrolled in Medicare Parts A and B and his medical expenses had already been paid, in part, by that program.  See 38 C.F.R. § 17.1002(f).  Given the amendment to 38 U.S.C.A. § 1725 and the recent holding in Staab, this is not a valid basis for denial of a claim for payment of or reimbursement for medical expenses.  Because this was the sole reason cited for denial, there has been no finding or development in regard to the other relevant parts of the statute, including whether the Veteran's medical situation was originally an emergency and continued to be an emergency such that he could not be safely transferred to a VA facility, or whether VA facilities were reasonably available at the time he sought treatment.  Accordingly, remand is warranted so that the AOJ can make a determination as to whether the other requirements under 38 U.S.C.A. § 1725 are satisfied and, if so, what costs may be paid or reimbursed.

In that regard, the AOJ should, with the Veteran's assistance, obtain and associate with the record the medical records of the Veteran's treatment at Satilla Regional Medical Center from January 22, 2012, to January 24, 2012, and complete any other necessary development.  

Accordingly, the case is REMANDED for the following actions:

1.  With the Veteran's assistance, obtain all medical records pertinent to the Veteran's inpatient treatment at Satilla Regional Medical Center from January 22, 2012, to January 24, 2012.  If any identified records cannot be obtained, the Veteran and his representative must be notified as such and the record annotated to reflect as such.


2.  After undertaking the above and any additional development deemed appropriate, and after giving the Veteran full opportunity to supplement the record, readjudicate the claim.  The claim may not be denied on the sole basis that the Veteran had partial coverage by Medicare for the treatment in question.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




